Title: Notes on the Citoyen Genet and Its Prizes, 20 May 1793
From: Jefferson, Thomas
To: 


Qu. shall the Privateer fitted out at Charleston, and her prizes be ordered out of the ports of the US.?May 20. 93.

I. As Punishment.


explain circumstance which drove Genet into the Southern passage

induced him to land at Charleston
Fr. citizens solliciting commission to arm.—Governr. winking at it.

words of XXII. art. shall not be lawful for enemies of Fr. fit out privateers

Implication that it shall be lawful for French.
so understood universally. by every one here—by ourselves at Charleston—by Genet.
still true that is not expressly permitted—may be forbidden.
but till forbidden must be slight offence.
the Prohibition to be future, not Retrospective.


II. Right.


What Right to order away?

XVII. makes Lawful to enter with prizes and stay.
in whom is the Right to these privateers and prizes?
Fr. citizens retain fidelity in foreign country
have right to return to defence of country by sea or land.
may confer on that, associate, contribute money
may buy vessel with own money—man her themselves
on condition commit no hostility within limits of US.
as soon as out of limits themselves and vessel free as any other.
Fr. citizens ante-residents, on same footing as new visitants.

when take a vessel at sea, property transferred by laws of war.
this point understood at former conference.
for if not transferred should be given up.
     if right transferred then XVIIth. article authorises entry
      no half-way act justifiable.
obj. it is Punishment for the offence.
ans. no offence till forbidden.—looks only to future.

III. Policy of this Touchiness.

Minister newly arrived
First from the Republic
Popularity of French nation and cause.
Proposals he brings
no call of Guarantee



  free trade to islands
}
by treaty


to France


  
shall such a mission be received with reprimand?
and for whom. for England?
  for confederated princes?
  our reward the Cyclops’ boon to Ulysses. last devoured. Od. ι. 369
are we playing the part England plaid? force France to attack us?
that we may take side with the Confederated princes?
   the party wishing that is very small.

[On verso:]
H. and K. were of opinion for giving up the prize, but if that could not

be, then to order away the privateer and prize; and if that could not
be, then to order away the privateer.

T.J. of opinion that neither could be given up or ordered away.
E.R. for ordering away the privateer and nothing more.
The President confirmed the last opinion and it seemed to be his own.

